BeaNNON, Judge :
Echols, the petitioner in this case, after obtaining a grant of license to sell liquor in the city of Bluefield from its board of affairs, applied to the county court of Mercer county to issue a certificate to obtain such license, but the court refused to order the certificate. Echols asks from the Court a mandamus to compel the county court to order such certificate to him. We refuse to award such mandamus, because as will be seen from the ease of Kelley & Moyers v. Bowman, Clerk, decided this day, we held that the grant of license by the board of affairs is final, without any right or duty in or on the county court, and that the county court has no jurisdiction in the matter, but that the duty of issuing the certificate rests on the clerk of the county court by virtue of the action of the board of affairs.

Mandamus Refused.